Citation Nr: 0001728	
Decision Date: 01/20/00    Archive Date: 01/28/00

DOCKET NO.  96-34 679	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUE

Entitlement to an increased evaluation for left shoulder 
impingement syndrome, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Alice A. Booher, Counsel


INTRODUCTION

The veteran had active service from June 1992 to June 1995.

This appeal to the Board of Veterans' Appeals (the Board) was 
initially brought, in pertinent part, from an October 1995 
rating action by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Salt Lake City which granted service 
connection for left shoulder impingement syndrome and 
contusion of sciatic nerve with sciatic irritation, positive 
sciatic notch test, and sciatic pain of the left hip.  The RO 
assigned 10 percent evaluations to each disability.

In September 1997, the Board in part remanded the issue of 
entitlement to an increased evaluation for left shoulder 
impingement syndrome, evaluated as 10 percent disabling.  

The pertinent details of the 1997 remand will be further 
delineated as necessary below.  However, in essence, the 
Board primarily sought a specific and detailed medical 
evaluation to determine the nature and extent of impairment 
due to the veteran's disabilities.  

In a February 1998 rating determination, the RO granted 
service connection for irritation of the ulnar nerve 
secondary to the veteran's left shoulder disability and 
assigned a 10 percent rating.  

Thereafter, the RO changed the rating for the disability from 
"mild shoulder  impingement syndrome" to "recurrent 
subluxation and occasional dislocation of the left (non 
dominant) shoulder", and continued the prior 10 percent 
rating.  

In July 1998, the Board addressed the issues of entitlement 
to an increased evaluation for impingement syndrome of the 
left shoulder (minor), currently evaluated as 10 percent 
disabling; entitlement to an increased evaluation for 
impairment of the ulnar nerve of the left arm, currently 
evaluated as 10 percent disabling; and entitlement to an 
increased evaluation for the residuals of a contusion of the 
sciatic nerve with left hip pain, currently evaluated as 
10 percent disabling.  The Board denied increased ratings for 
each of these disabilities.  

The veteran filed an appeal with the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999)(hereinafter, "the 
Court").  

On Joint Motion, in a Order issued May 19, 1999, pursuant to 
38 U.S.C.A. § 7252(a), and for reasons which will be further 
delineated as required below, the Court vacated the prior 
Board decision and remanded the issue of entitlement to an 
increased evaluation for left shoulder impingement syndrome, 
currently evaluated as 10 percent disabling.  The Court 
dismissed the other two issues.  [citation redacted]. 


REMAND

Initially, the Board finds that the appellant's claim for 
increased evaluation for his left shoulder disability is well 
grounded within the meaning of 38 U.S.C.A. § 5107.  That is, 
the claim is plausible.  Murphy v. Derwinski, 1 Vet. App. 78, 
81 (1990);see also, Proscelle v. Derwinski, 2 Vet. App. 269 
(1992).  And the veteran's assertions concerning the severity 
of his left shoulder disability (that are within the 
competence of a lay party to report) are sufficient to 
conclude that his claim for an increased evaluation for that 
disability is well grounded.  King v. Brown, 5 Vet. App. 19 
(1993).  Accordingly, there is an obligation to assist in the 
development of evidence in the case.

A remand by the Board confers on an appellant the right to VA 
compliance with the terms of the remand order and imposes on 
the Secretary a concomitant duty to ensure compliance with 
those terms.  See Stegall v. West, 11 Vet. App. 268, 271 
(1998).  In Stegall the Court held that "where . . . the 
remand orders of the Board . . . are not complied with, the 
Board itself errs in failing to insure compliance."  Id.

The essence of the Joint Motion and the Court Order was that 
at the time of the 1997 remand, the Board had requested 
certain specific neurological and orthopedic assessments and 
other development that had not been completed.  Specifically, 
it was noted that a single examination had been done by an 
examiner the qualifications of which were not delineated as 
either orthopedic or neurological, while the Board's remand 
had requested examinations by an orthopedic surgeon and a 
neurologist.  

The Court also noted that required opinions had not been 
provided.  And that accordingly, in the aggregate, and 
specifically, the examination was inadequate for rating 
purposes pursuant to 38 C.F.R. § 4.2.  

The Court also noted that a further remand to the RO was 
required to effectuate the remand instructions previously 
issued by the Board.  Ardison v. Brown, 6 Vet. App. 405, 407 
(1994). 

In any event, it is also noted that the veteran has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

Therefore, pursuant to VA's duty to assist the appellant in 
the development of facts pertinent to his claims under 
38 U.S.C.A. § 5107(a) (West 1991);  38 C.F.R. § 3.103(a) 
(1996), the Board is deferring adjudication of the issue of 
entitlement to an increased evaluation for left shoulder 
impingement syndrome pending a remand of the case to the RO 
for further development as follows:

1.  The RO should contact the veteran and 
give him another opportunity to identify 
all sources of treatment, VA and non-VA, 
inpatient and outpatient, for his left 
shoulder problems since February 1998.  
After obtaining any necessary 
authorization, the RO should obtain and 
associate with the claims file copies of 
the veteran's complete treatment reports 
from all sources identified.  

2.  The RO should arrange for an 
examination of the appellant by a VA 
orthopedic surgeon and a neurologist, 
whose specialties should be clearly 
delineated in the examination report, and 
who have not previously seen him for the 
purpose of ascertaining the current 
nature and extent of severity of his left 
shoulder problems.  

The claims file and a separate copy of 
this remand, as well as the remand of 
1997 and the 1999 Court Order and Joint 
Motion, must be made available to and 
reviewed by the examiner prior to 
conduction and completion of the 
examination.  Any indicated studies must 
be conducted.  

The examiners should express an opinion 
as to the nature of comparable 
deterioration in the left shoulder 
disability, particularly with regard 
findings such as pain, instability and 
tendency to more frequently subluxate and 
thereafter, to be more difficult to 
reduce, etc., and how this may impact 
upon daily living, work and other 
activities.  Any opinions expressed must 
be accompanied by a complete rationale.  

In this regard, the physicians are to 
assess the entire left shoulder 
disability picture under the guidelines 
set forth in all pertinent regulations 
and guidelines including 38 C.F.R. 
§§ 4.40, 4.45, 4.59 and as contemplated 
by the judicial tenets of Hicks v. Brown, 
8 Vet. App. 417 (1995); and DeLuca v. 
Brown, 8 Vet. App. 202, 206 (1995).

3.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination reports 
and the required opinions to ensure that 
they are responsive to and in complete 
compliance with the directives of this 
remand and if they are not, the RO should 
implement corrective procedures.  See 
Stegall v. West, op. cit.

4.  After undertaking any development 
deemed appropriate in addition to that 
specified above, the RO should re-
adjudicate the issue of entitlement to an 
increased rating for left shoulder 
disability under all pertinent criteria.  

If the benefits requested on appeal are not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for final appellate review, if 
otherwise in order.  

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until he is notified by the RO.  The veteran is 
advised that the examination requested in this remand is 
necessary to adjudicate his claim, and that a failure, 
without good cause, to appear for scheduled examinations, 
could result in the denial of his claim.  38 C.F.R. § 3.655 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  

In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).

